ORDER OF REINSTATEMENT

The Indiana Supreme Court Disciplinary Commission has adopted the Hearing Officer’s Findings of Fact recommending the reinstatement of the petitioner, James E. Chovanec, to the practice of law. The Court finds that the Commission’s recommendations should be approved.
IT IS THEREFORE ORDERED that James E. Chovanec is reinstated as an attorney in the State of Indiana.
The Clerk of this Court is directed to forward a copy of this Order to the parties and their attorneys, to the Indiana Board of Law Examiners, to the Indiana Commission for Continuing Legal Education, and to all parties who previously were notified of this Court’s order suspending James E. Chovanec from the practice of law effective July 1,1998.
All Justices concur.